DETAILED ACTION
The instant application having Application No. 16/022,914 filed on 6/29/2018 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I directed to Claims 7-13 in the reply filed on 9/2/2022 is acknowledged.  The traversal is on the ground(s) that the search required would not place an undue burden on the Examiner, because requiring different search strategies and/or different search queries fails to automatically create a serious search and examination burden.
The Examiner respectfully submits that the traversal is not found persuasive.  See MPEP 808.02, “the examiner must show [serious burden] by appropriate explanation one of the following: (A) Separate classification thereof… (B) A separate status in the art when they are classifiable together… (C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together.”
As explained in the prior Requirement for Restriction/Election dated 7/22/2022, the inventions of Group I (Claims 7-13) and Group II (Claims 14-20) are directed to separate processes that comprise mutually exclusive steps and calculations.  Thus, a search for one invention would not likely uncover art for the other due to their mutually exclusive characteristics/functions and reliance on separate mathematical principles.  Therefore, different search strategies and different search queries would be required to search the separate inventions. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-5, 7-10, and 12-13 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

As per independent Claims 1 and 7, they recite “constructing a quantum circuit for performing, in parallel, polynomial evaluation corresponding to each of the set of sub-intervals”.  This limitation is considered a purely result-oriented limitation because it recites a desired result, i.e. “for performing, in parallel, polynomial evaluation corresponding to each of the set of sub-intervals”, without reciting details on how to accomplish the result.  For example, “constructing a quantum circuit” fails to describe a way to accomplish the claimed result.  Claim limitations such as this are considered “purely result-oriented.”
Purely result-oriented limitations fail to comply with the written description requirement
when the way to achieve the result is not known to those skilled in the art, i.e. it is the inventor’s
purported contribution to the art.  When this is the case, the way to achieve the result must be
recited in the claim in a manner that is commensurate with the supporting disclosure to satisfy
the written description requirement of 35 U.S.C. § 112(a).  The way to achieve the result does
not necessarily need to be recited in as much detail as the preferred embodiment(s) described in
the disclosure as long as those skilled in the art would understand the inventor to have invented,
and been in possession of, the invention as broadly claimed.
In this case, “constructing a quantum circuit for performing, in parallel, polynomial evaluation” is the inventor’s purported contribution to the art.  See e.g. paragraph 00019 
of the instant specification.  The “constructing” of the circuit as well as “evaluating” the polynomial(s), which is the inventor’s purported contribution to the art, are purely result-oriented as claimed and not supported by adequate disclosure within the claims themselves, and thus fails to be commensurate with the supporting disclosure in the instant specification.  Therefore, the claims in question lack the specificity necessary to provide sufficient written description support under 35 U.S.C. § 112(a) such that those skilled in the art would understand the inventor to have invented, and been in possession of, the claimed invention.

As per Claims 2-5, 8-10, and 12-13, they are rejected for the reasons presented above, due to their dependency upon their respective base claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.

Claim 1 recites a method for performing an evaluation of a polynomial comprising determining a polynomial interpolation for a set of sub-intervals, and constructing a quantum circuit for performing polynomial evaluation(s) for the sub-intervals in parallel.
Under Prong One of Step 2A of the USPTO current eligibility guidance (see MPEP § 2106), the recited steps, under their broadest reasonable interpretation, cover the abstract ideas of (1) mathematical concepts and/or (2) performance of the claim’s limitations in the mind.  For instance, evaluating a polynomial and determining/performing polynomial interpolation are explicitly mathematical calculations or mathematical algorithms.  See e.g. paragraphs 00022-00025 and 00029 of the instant specification.  Moreover, “constructing a quantum circuit” for performing parallel polynomial evaluations covers performance of the limitation in the mind, i.e. with pen and paper.  For example, “constructing a quantum circuit” may simply be data, such as a code listing (e.g. RTL or HDL), a drawing (e.g. a CAD drawing, blueprint, or circuit schematic), or a mathematical model.  See e.g. Figure 1.  Thus, the limitation may be practically performed in the mind or with pen and paper.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites that the method is “processor-implemented”.  However, this limitation is recited at a high-level of generality, i.e. as a generic computer processor performing generic computer functions such as mathematical calculations and data processing.  Such limitations do not integrate the abstract idea into a practical application because it fails to provide a meaningful limitation on the claimed steps, and amounts to no more than mere instructions to apply the exception using generic computer components.  Thus, the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using a generic processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP § 2106.05(f).  Accordingly, Claim 1 is not patent-eligible under 35 U.S.C. 101.

As per Claims 2-6, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 1, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  The claims recite further limitations that are mathematical concepts or that may be performed in the mind without reciting any additional elements that make the claim(s) any less abstract.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Claim 7 recites a method for performing an evaluation of a polynomial comprising determining a polynomial interpolation of an initial degree for a set of sub-intervals, further subdividing the subintervals and incrementing the initial degree based on determining whether a require precision is achievable, and constructing a quantum circuit for performing polynomial evaluation(s) for the sub-intervals in parallel.
Under Prong One of Step 2A of the USPTO current eligibility guidance (see MPEP § 2106), the recited steps, under their broadest reasonable interpretation, cover the abstract ideas of (1) mathematical concepts and/or (2) performance of the claim’s limitations in the mind.  For instance, evaluating a polynomial, determining/performing polynomial interpolation, and subdividing intervals and incrementing degrees (i.e. updating mathematical variables or quantities) explicitly comprise mathematical calculations, relationships, and/or formulas.  See e.g. paragraphs 00022-00025 and 00029 of the instant specification.  Moreover, “constructing a quantum circuit” for performing parallel polynomial evaluations covers performance of the limitation in the mind, i.e. with pen and paper.  For example, “constructing a quantum circuit” may simply be data, such as a code listing (e.g. RTL or HDL), a drawing (e.g. a CAD drawing, blueprint, or circuit schematic), or a mathematical model.  See e.g. Figure 1.  Thus, the limitation may be practically performed in the mind or with pen and paper.  Additionally, determining whether a precision is achievable and performing separate steps based on the determination is a decision process that may clearly be performed in the mind.  Therefore, the claim includes limitations that fall within the “Mathematical Concepts” and “Mental Processes” grouping(s) of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites that the method is “processor-implemented”.  However, this limitation is recited at a high-level of generality, i.e. as a generic computer processor performing generic computer functions such as mathematical calculations and data processing.  Such limitations do not integrate the abstract idea into a practical application because it fails to provide a meaningful limitation on the claimed steps, and amounts to no more than mere instructions to apply the exception using generic computer components.  Thus, the claim is directed to an abstract idea.
Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, using a generic processor to perform the claimed steps amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See MPEP § 2106.05(f).  Accordingly, Claim 1 is not patent-eligible under 35 U.S.C. 101.

As per Claims 8-13, they are rejected under 35 U.S.C. 101 as non-statutory for at least the reasons stated above.  The claims are dependent on Claim 7, but fail to include any additional elements sufficient to amount to significantly more than the judicial exception.  The claims recite further limitations that are mathematical concepts or that may be performed in the mind without reciting any additional elements that make the claim(s) any less abstract.  Accordingly, the claims are not patent-eligible under 35 U.S.C. 101.

Allowable Subject Matter
Claims 1-5, 7-10, and 12-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 101 set forth in this Office action.
Claims 6 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2017/0194930	QUANTUM ALGORITHMS FOR ARITHMETIC AND FUNCTION SYNTHESIS

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/Primary Examiner, Art Unit 2182